Citation Nr: 0612211	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for fissure 
in ano and perirectal abscess.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Saadat



REMAND

The veteran had active military service from January 1945 to 
May 1946.  

The veteran asked for a Travel Board hearing on a May 2003 VA 
Form 9, and such a hearing was scheduled to take place in 
February 2005.  He was unable to attend the hearing due to 
hospitalization, and his post-hospitalization condition 
apparently prevented him from him attending another Travel 
Board hearing scheduled for March 2005.  In any case, his 
representative (in an April 2006 memorandum) argued that the 
veteran had never withdrawn his initial request and asked 
that this case be remanded for a Travel Board hearing.  

Accordingly, the Board REMANDS the case back to the RO for 
the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge. 

The veteran has the right to submit additional evidence and 
argument on this remanded matter.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Remands require expeditious handling.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

